Advisory Action
Note from 3:
	Applicant has proposed an amendment to the dependent claims 6 and 16, however this amendment does not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Note from 12:
Applicant's arguments filed May 10th, 2022 have been fully considered but they are not persuasive. 
35 USC 112(a) rejection:
Applicant asserts that the example provided by Examiner is in fact covered by the scope of the disclosure. Examiner respectfully disagrees. Although the parameters discussed in the arguments do change during the ovulation/menstruation period and thus are covered by the scope of the disclosure, Examiner is referring to the menstrual cycle as being the reoccurring cycle of the physical releasing of an egg. The specification is silent on the tracking of this aspect of the menstrual cycle. Furthermore, almost all biological and physiological functions can be traced to the broad list of parameters listed in the response, however simply listing possible measurements of parameters in a laundry list does not constitute possession of nearly all biological and physiological functions.
35 USC 103 rejections:
Applicant asserts that Cao, Nemati, and Sullivan do not afford legitimate motivation to modify McClure in the manner suggested by the rejection. Examiner respectfully disagrees.
In response to applicant’s arguments for claim 1 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant asserts that Cao’s noise threshold would not motivate a person of ordinary skill in the art to modify McClure to apply the claimed amplitude window to distinguish CR segments from the NCR segments. Examiner respectfully disagrees. 
Cao relates to a signal processing method that reduces oversensing of cardiac activity due to noise. Cao uses a signal characteristic monitor during a sensing window (i.e. a template for comparison) to facilitate noise recognition. The signal characteristic monitor also compares the signal to a threshold signal to determine whether there is noise or not. Examiner is considering the noisy segment to be the NCR segment and the non-noisy segment to be the CR segment. The claim, as currently written, does not distinguish between what must be a clinically relevant signal and what must be a non-clinically relevant signal beyond “a feature of clinical interest”. Thus, Examiner believes that the applied art would have been obvious to combine because doing so would prevent noise from being flagged as an event of interest to provide better indications of cardiac sensing. It would also establish baseline for removal of noisy features from an ECG to receive a clearer signal. 
Nemati relates to ECG signal processing using lossy and lossless compression. Examiner has interpreted a NCR segment as a segment of the signal component that has noise. Nemati zeros the noisy portions of the ECG, thus deleting the NCR segment. Although Nemati does not explicitly disclose saving of information, McClure discusses saving portions of the signal and saving data along with the time length of the data. Methods of saving data is well known and commonplace. 
Sullivan relates to noise deletion of signals in an ECG that are deemed as false R-waves. Examiner asserts that by deleting noisy areas of the signal between R peaks to avoid over detecting R-waves and then saving the signal, a time duration of the NCR segment is saved because the time of the false R wave is not removed.
Regarding applicant’s arguments directed towards the rejection of claims 2 and 12, Examiner asserts that the null data set of Nemati is the zeroed portion of the noisy signal.
Regarding applicant’s arguments directed towards the rejection of claims 3 and 13, McClure teaches the circular buffer which, in a circular fashion, stores and replaces signals and a processor that reviews that stored data in the buffer. The processor compares the data to determine if an event has occurred. Examiner asserts that the amplitude window is analogous to this event. Also, Cao is relied upon for disclosing an amplitude window and is discussed above. 
Regarding applicant’s arguments directed towards the rejection of claims 6 and 16, McClure and Nemati both involve digitized data because the data being processes is in digital form (i.e. a signal). Furthermore, Cao and Sullivan do not need to be focused on data compression to be applied as prior art. Cao and Sullivan are reasonably pertinent to the claims because they all involve signal processing. 
Regarding applicant’s arguments directed towards the rejection of claims 8 and 18, Cao discloses the amplitude window that determines whether the R wave is legitimate or if it is just noise. McClure uses a threshold range (i.e. upper and lower bounds of a threshold) to make sure the loss occurs in region of the signal where there is little relevance. In Nemati, the noise threshold has an upper and lower boundary to remove the noise from the signal. The claims do not preclude noise from being a NCR segment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792    


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792